                           IN THEUNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                              *

v.                                                 *
                                                          Criminal No.: DKC-19-0257
                                                   *
DAVID GOLLAHON
                                                   *
       *       *       *      *       *       *           *      *      *      *      *    *

              MOTION FOR REVIEW OF DETENTION BY AGREEMENT

       Now Comes, the defendant, David Gollahon, by his attorney Christopher J. Purpura, and

respectfully requests pursuant to 18 U.S.C. 3145(b) that this Honorable Court schedule this

matter for a Detention Hearing, and in support therefore, states as follows:

       1. That on May 22, 2019, the defendant was charged by way of Indictment with Hobbs

Act Robbery and related firearm offenses.

       2. That on June 14, 2019, the defendant had an Initial Appearance.

       3. That on June 14, 2019, the defendant consented to detention without prejudice.

       4. The defendant now respectfully requests a detention hearing.

       WHEREFORE, it is respectfully requested that this matter be set for a detention hearing

at the Court’s convenience.

                                                          Respectfully submitted,

                                                                         /S/
                                                          __________________________________
                                                          Christopher J. Purpura, Esquire
                                                          8 E. Mulberry Street
                                                          Baltimore, Maryland 21202
                                                          410.727.8550
                                                          cpurpura@purpuralaw.com




                                                  1
                               CERTIFICATE OF SERVICE

        I HERERBY certify that on this 22nd day of March, 2020, a copy of the foregoing was
delivered by electronic mail to Assistant United States Attorney Paul Riley.


                                                  _________/s/_______________
                                                  Christopher J. Purpura




                                              2
